Citation Nr: 1118256	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  07-34 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left knee chondromalacia.

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Indianapolis, Indiana.  The Veteran testified before a Decision Review Officer (DRO) in October 2008; a transcript of that hearing is associated with the claims folder.

The issue of entitlement to service connection for bilateral hallux valgus as secondary to service-connected bilateral knee chondromalacia has been raised by the record (i.e., the December 2008 VA examination report), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Left knee chondromalacia is characterized by flexion limited by pain to 110 degrees and full extension; there is objective evidence of occasional swelling, as well as subjective complaints of instability and a single occasion of pain with valgus stress, but a preponderance of the evidence does not support any findings of additional disability due to instability, ankylosis, impairment of the tibia and fibula, genu recurvatum, or dislocated semilunar cartilage.  

2.  Right knee chondromalacia is characterized by flexion limited by pain to 110 degrees and full extension; there is objective evidence of occasional swelling, as well as subjective complaints of instability and a single occasion of pain with valgus stress, but a preponderance of the evidence does not support any findings of additional disability due to instability, ankylosis, impairment of the tibia and fibula, genu recurvatum, or dislocated semilunar cartilage.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for left knee chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, and 5256 to 5262 (2010).

2.  The criteria for an initial disability rating in excess of 10 percent for right knee chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, and 5256 to 5262 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

The Veteran's claims for higher disability ratings for service-connected knee disabilities arise from his disagreement with the initial ratings assigned after the grant of service connection in July 2007  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

Written notice provided by the RO in September 2006 fulfills notice as to the service connection claims for right and left knee disabilities as required by the provisions of 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Such letter was sent to the Veteran prior to the adjudication of his claim and assignment of the initial ratings on appeal; thus, the VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In addition to fulfilling its notification requirements, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the claims and providing adequate VA examinations, when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c), 4.2 (2010).  In this regard, service treatment records are associated with the claims folder, as well as all relevant and available VA and non-VA treatment records.  The Veteran has not identified any additional relevant, outstanding records that need to be obtained before deciding these claims.  

In October 2007, the RO received information that the Veteran had applied for and been denied social security disability benefits.  Because such applications sometimes include medical evidence, the RO contacted the Social Security Administration (SSA) in November 2007 to request any records associated with the Veteran's denied claim.  Shortly thereafter, the RO received a reply from the SSA in which it was noted that the Veteran's file contained no medical evidence.  

According to VA regulation, if VA makes efforts to obtain Federal records but concludes that it is reasonably certain that they do not exist, VA must provide the claimant with oral or written notice of that fact, as well as an explanation of VA's efforts to obtain the records, a description of any further action VA will take regarding the claim, including notice that VA will decide the claim based on the evidence of record unless the claimant submits the records, and notice that the claimant is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).

Here, there is no evidence in the claims file that the Veteran was notified that any records associated with a social security disability benefits claim were found not to exist other than the fact that the April 2009 supplemental statement of the case notified the Veteran of the negative response.  Thus, it might be said that there is an error in notice in this case.  That there is an error in notice is not, however, necessarily a reason to delay adjudication of the appeal and consume additional resources to correct the error.  Rather, the question is whether the claimant has been prejudiced by the error.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In this case, the Veteran cannot have been prejudiced by the failure to provide him with notice under 38 U.S.C.A. § 3.159(e) because it the SSA notified the VA that its files contain no medical evidence.  Thus, it appears that there is no "outstanding" evidence, and providing the Veteran with 38 C.F.R. § 3.159(e) notice could not change the outcome of this case.  It follows that the absence of such notice therefore cannot prejudice the Veteran.  Hence, the Board finds that the lack of this notice does not require VA to delay adjudication of the appeal.

In addition to the above development, the Board observes that the Veteran was afforded two VA examinations during the pendency of this appeal which it finds adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson; 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  As discussed in more detail below, these examination reports contain clinical findings that are relevant to the diagnostic criteria used to evaluate the Veteran's knee disabilities on appeal and contain sufficient discussion as to the functional impact of such disabilities and its related symptoms on the Veteran's daily life and occupational functioning.  The examination reports also reflect that the claims file was reviewed in conjunction with the clinical evaluations; thus, the findings and conclusions provided reflect consideration of the entire history of the Veteran's disability picture.  

Under the circumstances of this case, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.  

Legal Criteria and Analysis

The Veteran was awarded service-connected compensation benefits for chronic bilateral knee chondromalacia by RO rating decision dated in July 2007.  The RO assigned separate 10 percent initial ratings, effective July 21, 2006, on the basis that there was evidence of painful limitation of motion of a major joint.  The Veteran disagreed with the initial ratings assigned and perfected an appeal as to both issues.  These ratings are now before the Board for appellate review.

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2010).  Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

In the present case, the Board has reviewed the service treatment records and all other evidence of record pertaining to the history of the Veteran's service-connected knee disabilities on appeal.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2010).  It has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

As noted above, the Veteran was awarded 10 percent initial disability ratings for right and left knee chondromalacia effective July 21, 2006.  Such ratings were assigned by the RO pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5099-5014.  Diagnostic Code 5099 represents an unlisted disability requiring rating by analogy to one of the disorders listed under 38 C.F.R. § 4.71a.  38 C.F.R. §§ 4.20, 4.27 (2010).  Pertinent regulations do not require that all cases show all the findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).  In the present case, the Veteran's knee disabilities have been rated as analogous to osteomalacia.  

Diagnostic Code 5014 provides that a disease be rated on limitation of motion of the affected part(s), as "arthritis, degenerative" under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5014 (2010); see also 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  If, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, Diagnostic Code 5003 provides that no more than a 10 percent disability rating is appropriate if there is objective evidence of limitation of motion and degenerative arthritis established by X-ray findings.  38 C.F.R. § 4.71a, Diagnostic Code 5003; see also 38 C.F.R. § 4.59 (2010) (stating that with any form of arthritis, painful, unstable, or malaligned joints are entitled to at least the minimum compensable rating for the joint).  

Here, the Veteran has been assigned the 10 percent minimum rating for each knee based on evidence of painful limitation of motion.  See id.  Thus, in order to warrant a higher disability rating, there must be evidence of compensable limitation of motion involving the knee.  The Rating Schedule reflects that limitation of motion of the knee involves flexion and extension of the leg.  38 C.F.R. § 4.71a, Plate II (2010).  Additionally, applicable law indicates that separate ratings may be applied where a veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg pursuant to Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-04; see 38 C.F.R. § 19.5 (2010) (stating that the Board is bound by precedent opinions of the General Counsel).  

When evaluating a disability which contemplates limitation of motion, sections 4.40 and 4.45 of Title 38 of the Code of Federal Regulations require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The United States Court of Appeals for Veterans Claims (Court) interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995), and held that all complaints of pain, fatigability, etc., shall be considered when put forth by a veteran.  In accordance therewith, the Veteran's reports of pain, swelling, fatigability, and weakness have been considered in conjunction with the Board's review of the limitation of motion diagnostic codes.  

Evidence of flexion limited to 45 degrees or less is necessary in order to warrant a compensable disability rating for limitation of flexion of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  A compensable disability rating for limitation of extension of the knee is appropriate when extension more nearly approximates limitation to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  A review of the Veteran's treatment and examination reports reveal that right and left knee extension has been full (i.e., zero degrees) throughout this appeal and flexion has been limited to no fewer than 110 degrees, as reported in a December 2007 physical therapy progress note.  These findings represent the maximum limitation of motion found on examination during this period of the appeal, and reflect consideration of the Veteran's subjective reports of pain following repetitive movement.  In this regard, both the June 2007 and December 2008 VA examination reports indicate that the Veteran was asked to complete multiple repetitions of range of motion testing, and the examiners noted the point at which the Veteran complained of pain.  Ranges of motion smaller than those shown at the December 2007 physical therapy appointment were not reported.  Therefore, even with consideration of these additional limiting factors, a compensable disability rating is not demonstrated under either diagnostic code applicable to limitation of motion of the knee, and the Veteran is therefore entitled to no more than his currently assigned 10 percent ratings under Diagnostic Code 5014 (or 5003).  

The Board's inquiry does not, however, end here.  In addition to separate disability ratings for limitation of flexion and extension of the knee, VA law and regulations provide for the assignment of a separate disability rating for other impairment of the knee, as characterized by recurrent subluxation or lateral instability, under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  VAOPGCPREC 23-97; VAOPGCPREC 9-98.  In the present case, there is evidence that the Veteran was prescribed knee sleeves, then knee braces, and then a standard cane in September 2007, November 2007, and December 2007 respectively.  Additionally, he reported at the June 2007 and December 2008 VA examinations, as well as at the October 2008 DRO hearing, that his knees feel unstable and occasionally give way.  This evidence, while not dispositive of instability, at a minimum, raises the issue of whether the Veteran may be entitled to a separate rating(s) for either knee pursuant to Diagnostic Code 5257.

The Board recognizes that the Veteran is competent to provide evidence regarding the symptomatology he experiences and that it must consider such lay evidence in making its determination.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, after consideration of all the evidence of record, the Board concludes that the Veteran's service-connected knee disabilities are not manifested by symptomatology that warrants separate rating(s) for instability.  In this regard, the only evidence in support of a finding of instability in the knees is the aforementioned lay reports by the Veteran that his knees feel unstable and a single December 2007 physical therapy progress note that reflects that he complained of pain with valgus stress in both knees.  Other lay evidence of record, including histories provided in contemporaneous treatment records on file, however, show that he has also reported the ability to walk at least one to three miles and that at times he has done so on a daily basis.  

Perhaps most probative, however, is the fact that the medical evidence dated during this appeal neither contains any express notation that either knee is characterized by instability, nor contains evidence of chronic clinical abnormalities that might support lay assertions of instability and giving way.  Specifically, treatment and examination reports indicate negative McMurray's and Lachman's testing as well as an absence of ligamental laxity upon examination.  A February 2008 MRI was also negative for evidence of a meniscal tear.  Finally, with respect to the orthotic devices prescribed (i.e., heel cups, braces, and cane), there is no indication that the purpose of these devices is to improve the Veteran's stability.  Rather, as evidenced by the December 2007 physical therapy progress note, the Veteran's knees are characterized by deficits such as pain, decreased range of motion, decreased strength, and antalgic gait.  

In sum, the Board does not doubt the Veteran's feelings of instability in his knees and occasional episodes of giving way (as reported at the VA examinations), but rather finds that such evidence alone is insufficient to establish that either of the Veteran's knees is characterized by an additional disability that warrants separate rating for instability.  And with consideration of the fact that the majority of the clinical evidence fails to support a finding of additional disability, a preponderance of the evidence is against the assignment of a separate rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability for both knees.  

In addition to evaluating the Veteran's claim for entitlement to separate ratings for instability, the Board has also considered the potential applicability of other diagnostic criteria pertaining to knee disabilities.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991) (stating that the Board must consider and discuss all applicable provisions of law and regulation where they are made "potentially applicable through the assertions and issues raised in the record").  Higher initial rating(s) are not for application, however, under such criteria.  In this regard, there is no competent lay or medical evidence of record indicating that the Veteran's left or right knee chondromalacia is characterized by symptomatology or manifestations associated with ankylosis, nonunion or malunion of the tibia and fibula, or genu recurvatum.  There is also no indication that Diagnostic Code 5258, which provides for higher ratings based on evidence of dislocated semilunar cartilage with frequent episodes of "locking, pain, and effusion into the joint, is appropriate.  As previously noted, clinical examination, including a February 2008 MRI report, has been negative for any meniscal injury to either knee.  

The Board acknowledges the Veteran's assertions that he is entitled to higher ratings for his service-connected right and left knee chondromalacia.  However, the Board must consider the entire evidence of record when analyzing the criteria laid out in the Rating Schedule.  His lay statements have already been discussed above, along with the relevant objective medical findings of record, and such evidence does not support ratings in excess of the 10 percent initial ratings previously assigned by the RO for painful limitation of motion under Diagnostic Code 5014 (rated under Diagnostic Code 5003) at any time during this period of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that the Board must consider the assignment of staged ratings when there has been an increase in the severity of a disability sufficient to warrant higher evaluation).  In this regard, the competent and probative evidence does not indicate that either knee demonstrates compensable limitation of motion as contemplated by Diagnostic Codes 5260 or 5261, even when consideration is given to additional loss based on painful motion, weakened movement, and excess fatigability.  A preponderance of the evidence is also against the assignment of a separate or higher initial under other relevant criteria in the Rating Schedule because the competent and probative evidence does not show ankylosis, impairment of the tibia and fibula with moderate disability, dislocated semilunar cartilage, or recurrent subluxation or lateral instability.  

In reaching the above conclusion, the benefit of the doubt doctrine was considered.  However, as a preponderance of the evidence is against this claim this doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The above determination is based upon application of the Rating Schedule to the Veteran's service-connected disabilities.  However, in some cases a disability may present exceptional or unusual circumstances with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2010).  In these cases, a referral for consideration of an extraschedular rating is warranted.  Id.  Here, the Veteran presented evidence that he stopped working in April 2006 after being given work restrictions which prevented him from climbing stairs, bending, stooping, and kneeling, all of which were essential functions of his job.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court held that the determination of whether a veteran is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry, beginning with a threshold finding that the evidence before VA "presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  In other words, the Board must compare the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability; if the criteria reasonably describe the Veteran's disability level and symptomatology, then his disability picture is contemplated by the Rating Schedule.  Id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular rating for the Veteran's right and left knee disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's knees with the established criteria found in the Rating Schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  As discussed above, the rating criteria focuses on limitation of motion with consideration of functional loss due to pain, fatigue, lack of endurance, and incoordination; there is also consideration for additional disability due to symptomatology such as instability, or symptomatology associated with various meniscal injuries.  

The Board previously discussed that the major functional impairment associated with the Veteran's service-connected knee disabilities is painful limitation of motion that affects his mobility and activities.  Thus, the record fails to indicate that the symptomatology associated with these disabilities is not contemplated by the schedular rating criteria.  As such, the Board need not consider whether there are related factors such as frequent hospitalization or marked interference with employment which might warrant referral for extra-schedular consideration.  Id.  The issue of whether the Veteran's knee disabilities might warrant a higher rating based on his particular circumstance is more appropriately addressed by the issue of entitlement to TDIU, which is not raised by the current evidence of record because the Veteran indicated that his knees only "played a part" in his decision to retire and were not entirely responsible for his current state of unemployment.  See Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  


ORDER

Entitlement to an initial disability rating in excess of 10 percent for left knee chondromalacia is denied.

Entitlement to an initial disability rating in excess of 10 percent for right knee chondromalacia is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


